                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


LaRAE T. WELLER,

       Plaintiff,

     v.                                                               Case No. 21-CV-452-SCD

WAUKESHA COUNTY CIRCUIT COURT,
CITY OF BROOKFIELD POLICE DEPARTMENT,
WAUKESHA COUNTY DISTRICT ATTORNEY,
WAUKESHA PUBLIC DEFENDERS OFFICE, and
WAUKESHA DEPARTMENT OF COLLECTIONS,

       Defendants.


                            ORDER DISMISSING COMPLAINT


       Proceeding without the assistance of counsel, on April 9, 2021, LaRae T. Weller filed

a civil rights complaint against the Waukesha County Circuit Court, the City of Brookfield

Police Department, the Waukesha County District Attorney, the Waukesha Public Defenders

Office, and the Waukesha Department Of Collections. See ECF No. 1. The statement of claim

section of the complaint contains only nine words: “inter[fer]ence with custody and

placement,” “false imprisonment,” “obstruction,” and “misconduct.” Id. at 2. Weller provides

little more detail in the relief wanted section. She asks to investigate the judge assigned to two

older criminal cases, indicating that “discrimination and 7 years of litigations has not helped.”

Id. at 4. She also requests full custody of her two minor sons and $7,000,000. Id.

       Among other things, a complaint must contain “a short and plain statement showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Even given the most liberal reading

afforded to litigants without counsel, Weller’s complaint falls well short of this low




           Case 2:21-cv-00452-LA Filed 04/21/21 Page 1 of 2 Document 4
benchmark. She fails to describe what each named defendant allegedly did to violate her rights

or when and where these alleged actions occurred. Also, it appears she may be attempting to

improperly bring unrelated claims in a single case. Accordingly, Weller’s complaint, ECF No.

1, is DISMISSED. She may file an amended complaint by May 20, 2021. Failure to file an

amended complaint by that date may result in dismissal of this action for failure to prosecute.

See Fed. R. Civ. P. 41 and E.D. Wis. Civ. L. R. 41(c). I will wait until after May 20 to address

Weller’s request to proceed without paying the filing fee.

       SO ORDERED this 21st day of April, 2021.




                                                   __________________________
                                                   STEPHEN C. DRIES
                                                   United States Magistrate Judge




                                               2


           Case 2:21-cv-00452-LA Filed 04/21/21 Page 2 of 2 Document 4
